Title: James Madison to Thomas Jefferson, 12 February 1818
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Montpellier 
              Feby 12. 1818
                    
                    I have recd yours of the 6th inclosing the letters to & from Dr Cooper, and forward the former by this days mail, the first that has offered. The relinquishment of our claim on him was unavoidable, and but reasonable. and it could not have been made known to him in more suitable terms.
                 